Electronically Filed
                                                        Supreme Court
                                                        SCWC-28592
                                                        06-SEP-2012
                                                        04:08 PM



                          NO. SCWC-28592


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        HAWAIIAN ASSOCIATION OF SEVENTH-DAY ADVENTISTS,

               A Hawai'i Non-Profit Corporation,

         Respondent/Plaintiff-Appellant-Cross-Appellee,


                                vs.


   STACEY T.J. WONG, As Trustee of the Eric A. Knudsen Trust,

         Petitioner/Defendant-Appellee-Cross-Appellant.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 28592; CIVIL NO. 03-1-0026)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)


          The application for writ of certiorari, filed on July

24, 2012 by Petitioner/Defendant-Appellee-Cross-Appellant Stacey

T.J. Wong, as Trustee of the Eric A. Knudsen Trust, is hereby

accepted and will be scheduled for oral argument.     The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai'i, September 6, 2012.
Michael D. Tom, Lyle M.                /s/ Mark E. Recktenwald
Ishida,
                                       /s/ Paula A. Nakayama

David R. Harada-Stone

for the petitioner.                    /s/ Simeon R. Acoba, Jr.

                                       /s/ Sabrina S. McKenna

Michael R. Marsh, James M.

Cribley and Mark G. Valencia           /s/ Richard W. Pollack

for the respondent.